     Case 4:19-cv-02595 Document 19 Filed on 02/03/20 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

   MARIANELA MENA,                              §
                                                §
                  Plaintiff,                    §
          v.                                    §
                                                §
   AON RISK SERVICES SOUTHWEST                  §    Civil Action No.: 4:19-cv-02595
   INC., AON SERVICE                            §
   CORPORATION, AON PLC, AND                    §
   BRUCE JEFFERIS,                              §
                                                §
                  Defendants.                   §


JOINT MOTION FOR ENTRY OF CONFIDENTIALITY AND PROTECTIVE ORDER

       Plaintiff and Defendants file this Joint Motion for Entry of a Confidentiality and Protective

Order. The proposed agreed Order is attached hereto as Exhibit 1.

  Dated: February 3, 2020
                                                      /s/ Nehal S. Anand
  Of Counsel:                                         Nehal S. Anand (Attorney in Charge)
                                                      Texas Bar No. 24070600
  Kerry E. Notestine                                  Federal ID No. 1061200
  Texas Bar No. 15116950                              Email: nanand@littler.com
  Federal ID No. 2423                                 Littler Mendelson, P.C.
  Email: knotestine@littler.com                       1301 McKinney Street, Suite 1900
  Nathan Prihoda                                      Houston, Texas 77010
  Texas Bar No. 24068070                              713.951.9400 (Telephone)
  Federal I.D. No. 2720481                            713.951.9212 (Facsimile)
  Email: nprihoda@littler.com
  Littler Mendelson, P.C.                             ATTORNEYS FOR DEFENDANTS
  1301 McKinney Street, Suite 1900
  Houston, TX 77010
  713.951.9400 (Telephone)
  713.951.9212 (Facsimile)
       Case 4:19-cv-02595 Document 19 Filed on 02/03/20 in TXSD Page 2 of 2



                                            /s/ Fred Hagans
                                            Fred Hagans (Attorney in Charge)
Of Counsel:                                 Texas Bar No. 08685500
                                            Federal ID No. 2457
Kendall C. Montgomery                       Email: fhagans@hagans.law
Texas Bar No. 14293900                      Hagans Montgomery Hagans
Federal ID No. 4206                         3200 Travis, Fourth Floor
kmontgomery@hagans.law                      Houston, Texas 77006
Hagans Montgomery Hagans                    713.222.2700 (Telephone)
3200 Travis, Fourth Floor                   713.547.4950 (Facsimile)
Houston, Texas 77006
713.222.2700 (Telephone)
713.547.4950 (Facsimile)

                                            Keith Taunton
                                            Texas Bar No. 19681100
                                            Federal ID No. 5372
                                            ktauton@tsplaw.com
                                            Taunton, Snyder & Parish
                                            580 Westlake Park Blvd., Suite 1120
                                            Houston, TX 77079
                                            713.961.5800 (Telephone)
                                            713.993.2308 (Facsimile)

                                            Vincent L. Marable, III
                                            Texas Bar No. 12961600
                                            Federal ID No. 10385
                                            trippmarable@sbcglobal.net
                                            Paul Webb, P.C.
                                            221 N. Houston
                                            Wharton, Texas 77488
                                            979.532.5331 (Telephone)
                                            979.532.2902 (Facsimile)

                                            ATTORNEYS FOR PLAINTIFF
                                            MARIANELA MENA
4849-3584-7859.1 026861.1147




                                        2
